     Case 1:19-cv-01466-NONE-SKO Document 71 Filed 09/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11     SEYED AMIN SAM MOTAGHEDI, et al.,             Case No. 1:19-cv-01466-NONE-SKO

12                     Plaintiffs,
                                                     ORDER COMPELLING DEFENDANT
13                                                   TO COMPLY WITH SCHEDULING
             v.                                      ORDER, VACATING HEARING, AND
14                                                   DENYING WITHOUT PREJUDICE
       MICHAEL R. POMPEO, et al.,                    PLAINTIFFS’ MOTION TO COMPEL
15
                       Defendants.                   (Docs. 66, 68)
16

17     _____________________________________/
18

19                                      I.   BACKGROUND

20          On October 15, 2019, Plaintiffs filed a complaint alleging that Defendants withheld

21 adjudications of case-by-case waivers of Presidential Proclamation 9645, Enhancing Vetting

22 Capabilities and Processes for Detecting Attempted Entry into the United States by Terrorists or

23 Other Public-Safety Threats. (See Doc. 1 ¶ 1.) Plaintiffs raise claims under the Administrative

24 Procedure Act, as well as claims for mandamus relief, deprivation of procedural due process, and

25 Equal Protection under the Fifth Amendment. (See generally Doc. 1.)

26          The Court entered a Scheduling Order on June 29, 2020. (Doc. 66.) In the Scheduling

27 Order, the Court ordered, among other things, that Defendants file on the Court’s docket the

28 certified Administrative Record on or before August 6, 2020. (See id.)
     Case 1:19-cv-01466-NONE-SKO Document 71 Filed 09/02/20 Page 2 of 3


 1              Defendants did not file the certified Administrative Record on the on August 6, 2020.1 (See
 2       Docket.) Instead, according to Plaintiffs, Defendants sent a “series of 13 or 14 separate emails”
 3       purportedly containing the Administrative Record to counsel on August 6 and August 7, 2020.
 4       (See Doc. 68 at 2.) On August 10, 2020, Plaintiffs filed a motion to compel contending that the
 5       Administrative Record they received via email was incomplete. (See id.)
 6                                                    II.      DISCUSSION
 7              Pursuant to the Scheduling Order, Defendants’ deadline for filing of the certified
 8       Administrative Record on the Court’s docket expired on August 6, 2020. Defendants did not seek
 9       to modify the Scheduling Order prior to August 6, 2020; they did not file the Administrative
10       Record by that date; and they have they offered any explanation for their failure to comply with
11       the Scheduling Order.2
12              Once entered by the court, a scheduling order “controls the course of the action unless the
13       court modifies it. Fed. R. Civ. P. 16(d). “A scheduling order is not a frivolous piece of paper, idly
14       entered, which can be cavalierly disregarded by counsel without peril.” Johnson v. Mammoth
15       Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992) (internal citation and quotations omitted).
16       Disregard of the terms of the scheduling order “undermine[s] the court's ability to control its
17       docket, disrupt[s] the agreed-upon course of the litigation, and reward[s] the indolent and the
18       cavalier.” Id.
19                                                      III.      ORDER
20              Defendants are therefore ORDERED to comply with the Scheduling Order and file the
21       certified Administrative Record on the Court’s docket by no later than September 8, 2020.
22       Defendants are CAUTIONED that the failure to comply with this order may be grounds for
23       the imposition of sanctions on any and all counsel as well as any party or parties who cause
24       non-compliance with this order.
25
     1
26     Instead, Defendants filed a motion to dismiss four days later, on August 10, 2020, asserting that the claims of all-but-
     one of the plaintiffs are moot, and that judicial economy favored staying the litigation as to the remaining plaintiff. (See
27   Doc. 67.)
     2
       Defendants’ opposition to Plaintiff’s motion does not address their failure to comply with the Scheduling Order.
28   Rather, it rather requests that the motion be “deferred until after the district court rules on the United States’ motion to
     stay.” (Doc. 69.)

                                                                  2
     Case 1:19-cv-01466-NONE-SKO Document 71 Filed 09/02/20 Page 3 of 3


 1           Because the certified Administrative Record is not before it, the Court cannot at this time
 2    evaluate whether what was received by Plaintiffs via email constitutes the “complete
 3    administrative record.”   Accordingly, Plaintiff’s motion to compel (Doc. 68) is DENIED
 4    WITHOUT PREJUDICE to being renewed, if appropriate, following the filing of the certified
 5    Administrative Record on the docket. The hearing on the motion, currently set for September 9,
 6    2020, is hereby VACATED.
 7
     IT IS SO ORDERED.
 8

 9 Dated:     September 2, 2020                                 /s/   Sheila K. Oberto             .
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
